DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the term "essentially symmetrical" in line 17 is a relative term which renders the claim indefinite.  The term "essentially symmetrical" is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant must provide details in the claims on a degree or range of symmetry that would be considered “essentially symmetrical.”


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 

Claim(s) 1-3, 5-6, 8, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moein et al (US 2012/0323098) (“Moein”) in view of Shah et al (US 2005/0272989) (“Shah”) and further in view of Staib et al (US 2009/0099433) (“Staib”).
Regarding Claim 1, while Moein teaches a sensor element for determining concentration of at least one analyte in a body fluid (Abstract, [0198]-[0201]), wherein the sensor element is at least partially implantable into a body tissue ([0057]), comprising:
A sensor element first embodiment with:
a substrate (Fig. 2, substrate 21, [0084]);
at least two electrodes, wherein the at least two electrodes comprise a working electrode and a counter electrode ([0084] first conductive layer 22 as working electrode, second conductive layer 23 as counter electrode);
at least one electrically insulating material (Fig. 2, second insulative layer 25), and
A sensor element second embodiment with:
a substrate (Fig. 3, substrate 31, [0087]);
one or more working electrode portions ([0088] conductive layer 32 may include “a plurality of spatially separated sensing components”);
at least one electrically insulating material (Fig. 3, second insulative layer 35 for reference electrode and first insulative layer 34 for working electrode), wherein a height of the electrically insulating material at least equals a height of the sensing components of an electrode ([0088] first insulative layer 34 matches the height of the sensing component of the working electrode), and
a sensor element third embodiment with:

at least one electrically insulating material (Fig. 3, second insulative layer 35 for reference electrode and first insulative layer 34 for working electrode), wherein the electrically insulating material surrounds at least one electrode on two sides, and wherein a height of the electrically insulating material at least equals a height of the sensing component of the working electrode ([0091]),
	wherein Moein teaches that any of the above embodiments may be modified to comprise three of four electrodes ([0092]);
wherein the electrically conductive working electrode comprises at least one detector substance adapted to perform an electrically detectable electrochemical reaction with the analyte ([0122]-[0126] glucose oxidase),
wherein stacked electrodes, such as those above, may have the conductive layers symmetrical with respect to an axis of symmetry (Fig. 1B, 1C, which would indicate that projections of the working electrode and the counter electrode into a common plane are arranged essentially symmetrically, wherein the axis of symmetry is parallel to an axis of longitudinal extension of the sensor element),
wherein the working electrode and the counter electrode are applied to opposing surfaces of the substrate, wherein the projection of the working electrode into the common plane is overlapped by the counter electrode (Fig. 2, in first embodiment),
wherein in a direction of the longitudinal extension of the sensor element, working electrodes are located at different locations relative to the counter electrode (Fig. 3, in second embodiment. If multiple working electrodes are brought in to the second embodiment, as alluded to in [0092], they would each have different locations on the conductive layer 32).
Moein fails to teach 
a single embodiment with at least three electrodes, wherein the at least three electrodes comprise at least two working electrodes and at least one counter electrode, and
counter electrode on all sides.
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the analyte sensor by combining the opposing side relationship of working electrode and counter electrode in the first embodiment and the multiple working electrodes in the second embodiment as a way of applying teachings from the second embodiment to the first embodiment so the first embodiment can achieve the multiple electrode configuration from [0092]. Furthermore, it would be obvious to include the insulative layers around the different electrodes as performed in the third embodiment as this limits the surface area of the conductive layer exposed to the environment and ensures signals should only occur at the portion with the sensing component. Even further, Moein submits that it would be apparent to one of ordinary skill in the art to combine features from different embodiments within paragraph [0265] (“As will be apparent to those of skill in the art upon reading this disclosure, each of the individual embodiments described and illustrated herein has discrete components and features which may be readily separated from or combined with the features of any of the other several embodiments without departing from the scope or spirit of the present invention.”).
Yet Moein fails to teach wherein in a direction of the longitudinal extension of the sensor element, one of the working electrodes is located on each side of the counter electrode, wherein the working electrodes are equally spaced apart from the counter electrode.
However Shah teaches an analyte sensor (Abstract) wherein in a direction of the longitudinal extension of the sensor element, one of two working electrodes is located on each side of the counter electrode, wherein the working electrodes are equally spaced apart from the counter electrode (Fig. 4B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the longitudinal element and the working electrodes and counter electrodes of Moein in the manner taught by Shah as Moein teaches the application of multiple working 
Yet their combined efforts fail to teach: 
wherein the working electrode comprises at least one conductive pad applied to the substrate and having at least one electrically conductive working electrode sensor material connected to the at least one conductive pad, 
wherein the counter electrode comprises at least one counter electrode conductive pad applied to the substrate; and 
wherein a height of the electrically insulating material at least equals a height of the at least one counter electrode conductive pad, 
However Staib teaches an analyte sensor (Abstract) wherein the working electrode comprises at least one conductive pad applied to the substrate and having at least one electrically conductive working electrode sensor material applied to the at least one conductive pad (Fig. 1, [0025] working electrode 3 with conductive pad 7 is applied to the sensor substrate 5), wherein the counter electrode comprises at least one counter electrode conductive pad applied to the substrate (Fig. 1, [0029] counter electrode 2 with counter electrode conductive pad 6 is applied to the sensor substrate 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the electrode, substrate, and pad of Moein and Shah with the design of Staib as a simple substitution of one method of configuring the sensing components in Moein without sensing pads for another with sensing pads to equivalently perform electrode measuring.
Regarding Claim 2, Moein, Shah, and Staib teach the sensor element of Claim 1, and Moein further teaches wherein the electrically insulating material forms at least one layer having See Claim 1 Rejection, Moein: insulative layers provide openings to the conductive layers or their sensing components), and wherein the counter electrode conductive pad is located at least partially inside the opening (See Claim 1 Rejection, with the teachings of Staib).
Regarding Claim 3, Moein, Shah, and Staib teach the sensor element of Claim 1, and Moein further teaches wherein the electrically insulating material covers an edge portion of the electrode (See Claim 1 Rejection) and Staib teaches the electrode comprising the electrode conductive pad (See Claim 1 Rejection¸ thus including the counter electrode conductive pad).
Regarding Claim 5, Moein, Shah, and Staib teach the sensor element of Claim 1, and Staib further teaches wherein the at least one counter electrode further comprises at least one electrically conductive counter electrode material that at least partially covers the counter electrode conductive pad ([0029] water permeable layers cover the counter electrode conductive pad 6, to act as an interface between bodily fluid and electrode pad. Water permeable layer 14 is described as conductive and water permeable layers 12 and 14 described equivalently. The conductive electrode 2 shown in Fig. 1 refers to both contact pad and permeable layer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the electrode and electrode pad taught by Staib with the counter electrode conductive pad being at least partially covered as the application of a known technique for configuring a joint electrode and electrode pad (Staib) to the known device utilizing electrodes and electrode pads of Moein, Shah, and Staib ready for improvement to yield predictable results of accurately assessed analyte levels.
Regarding Claim 6, Moein, Shah, and Staib teach the sensor element of Claim 5, and Moein further teaches wherein the height of the electrically insulating material at least equals the height of the counter electrode material (See Claim 1 Rejection¸ height of insulative material matches the electrode in Figs. 2-4).
Regarding Claim 8, Moein, Shah, and Staib teach the sensor element of Claim 1, and Moein further teaches wherein the electrically insulating material surrounds the electrically conductive working electrode sensor material on all sides, and wherein the height of the electrically insulating material at least equals a height of the electrically conductive working electrode sensor material (See Claim 1 Rejection, Moein: Figs. 2-4, generally applied to electrodes).
Regarding Claim 15, Moein, Shah, and Staib teach the sensor element of Claim 1, and Moein further teaches wherein the substrate has an elongated shape having an axis of longitudinal extension (See Claim 1 Rejection) and wherein, in a direction perpendicular to the axis of longitudinal extension, at least one of the at least one working electrode and the at least one counter electrode are equally spaced apart from at least two lateral edges of the substrate (See Claim 1 Rejection, Shah: Fig 4B).
It would have been obvious to one of ordinary skill in the art at the time of the invention for at least one of the at least one working electrode and the at least one counter electrode to be equally spaced from at least two lateral edges as taught by Shah in the folded analyte sensor of Moein as the application of a known technique for configuring an implanted biosensor taught by Shah to the known implanted biosensor of Moein ready for improvement to yield predictable of accurately monitored bodily fluid signals.

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moein in view of Shah and further in view of Staib and further in view of Nakahara et al (US 2005/0036906) (“Nakahara”). 
Regarding Claim 7, while Moein, Shah, and Staib teach the sensor element of Claim 1, wherein the sensor elements are in contact with the body fluid in an implanted state (See Claim 1 Rejection), wherein the height of the electrically insulating material at least equals a height of the applied layer (See Claim 1 Rejection, Moein’s insulative layer is as high as the electrode 
wherein the at least one counter electrode further comprises at least one electron transfer interface, and
wherein the electron transfer interface, in an implanted state of the sensor element, is in contact with the body fluid.
However Nakahara teaches an analyte monitoring system (Abstract) 
wherein the at least one counter electrode further comprises at least one electron transfer interface ([0005] working electrode and counter electrode comprise an electrode transfer interface 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the counter electrode of Moein, Shah, and Staib to comprise an electron transfer interface as taught by Nakahara as the application of a known technique for configuring an interface layer for a sensor as taught by Nakahara to the known biosensor comprising a sensor with an interface layer as taught by Moein, Shah, and Staib ready for improvement to yield predictable results of accurately collecting signals from the subject's bodily fluids. Furthermore, it would be obvious that this interface, when applied to the implanted sensor elements of Staib, would also be implanted. 

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moein in view of Shah and further in view of Staib and further in view of Wilsey (US 2007/0161070). 
Regarding Claim 9, while Moein, Shah, and Staib teach the sensor element of Claim 1, and further teaches wherein the at least one counter electrode further comprises wherein the electrically insulating material surrounds the electrically conductive counter electrode material See Claim 1 Rejection), and wherein the height of the electrically insulating material at least equals a height of the electrically counter electrode (See Claim 1 Rejection), their combined efforts fail to teach wherein the at least one electrically conductive counter electrode material comprising at least one counter electrode redox material adapted to perform at least one redox reaction.
However Wilsey teaches a method for evaluating analyte concentration (Abstract, [0047]) wherein a sensing counter electrode comprises a redox material to cause a redox reaction ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the counter electrode of Moein, Shah, and Staib to comprise at least one counter electrode redox material adapted to perform at least one redox reaction as taught by Wilsey as the application of a known technique for configuring a counter electrode for a sensor as taught by Wilsey to the known biosensor comprising a sensor with a counter electrode taught by Moein, Shah, and Staib ready for improvement to yield predictable results of accurately collecting signals from the subject's bodily fluids.

Claim(s) 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moein in view of Shah and further in view of Staib and further in view of Say et al (US 2008/0281177) (“Say”). 
Regarding Claim 10, while Moein, Shah, and Staib teach the sensor element of Claim 1, and Moein further teaches the sensor element further comprising at least one reference electrode comprising at least one reference electrode conductive pad and at least one electrically conductive reference electrode material (See Claim 1 Rejection, Moein: [0085] first embodiment may include both a reference and counter electrode, [0089] second embodiment has the electrode on the opposite side as a reference electrode), their combined efforts fail to 
However Say teaches an implanted biosensor (Abstract) wherein a reference electrode’s conductive material comprises redox polymers ([0089]).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the conductive material of the reference electrode of Moein, Shah, and Staib to comprise a redox material as taught by Say as the application of a known technique for configuring a reference electrode taught by Say to the known reference electrode of Moein, Shah, and Staib ready for improvement to yield predictable results of an accurately sensing reference electrode.
Regarding Claim 11, Moein, Shah, Staib, and Say teach the sensor element of Claim 10, and Moein further teaches wherein the electrically insulating material surrounds the electrically conductive reference electrode material on all sides, and wherein the height of the electrically insulating material at least equals a height of the electrically conductive reference electrode material (See Claim 1 Rejection, Moein: Figs. 2-4 show insulative material equaling height of electrodes and its components).

Response to Arguments
Applicant’s amendments and arguments filed 3/08/2021 with respect to the 35 USC 103(a) rejection of Claim 1 have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moein, Shah, and Staib.
Consequently, dependent claims remain rejected due to their dependency on rejected independent claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793